                Case 3:20-cv-03426-JD Document 22 Filed 07/02/20 Page 1 of 4




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 7                                 SAN FRANCISCO DIVISION

 8
                                                                 Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                               PLAINTIFF’S MOTION FOR
            Plaintiff,                                           CLARIFICATION OF CLERK’S
11                                                               DECLINATION OF DEFAULT ON
                    v.                                           OMAR QAZI AND SMICK
12                                                               ENTERPRISES, INC. PURSUANT
13      OMAR QAZI, SMICK ENTERPRISES, INC.,                      TO CIVIL LOCAL RULE 7-11
        ELON MUSK, and TESLA, INC.,
14                                                               Judge: Hon. James Donato
            Defendants.                                          Complaint Filed: May 20, 2020
15
16
17          Pursuant to Civil Local Rule 7-11, Plaintiff Aaron Greenspan hereby moves for an Order

18   compelling the Clerk of Court to further explain and/or reconsider its declination of default

19   against Defendants Omar Qazi and Smick Enterprises, Inc. entered on July 1, 2020. ECF No. 16.

20   The Clerk of Court’s current explanation—totally absent from the document itself but available

21   on the docket as, “Affidavit of service does not meet requirements of California Code of Civil

22   Procedure 417.10 and Civil L.R. 4-2.”—is vague and confusing to the point where Plaintiff

23   cannot remedy any perceived defect without more specific information.

24          To be absolutely clear, Plaintiff is not seeking legal advice from the Court or the Clerk.

25   Any plaintiff is entitled to interact with the Clerk of Court regarding administrative and

26   procedural matters whether or not he or she represented by counsel.

27          Pursuant to Federal Rule of Civil Procedure 55(a), Plaintiff applied for entry of default

28   against Defendants Omar Qazi and Smick Enterprises, Inc. on June 30, 2020. ECF No. 15. That

     PLAINTIFF’S MOTION OF CLARIFICATION              1                                 3:20-cv-03426-JD
     FOR CLERK’S DECLINATION OF DEFAULT ON
     OMAR QAZI AND SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 22 Filed 07/02/20 Page 2 of 4




 1   application and the declaration attached to it specifically invoked “Rule 4(e)(2)(A)” of the
 2   Federal Rules of Civil Procedure with regard to Omar Qazi, and “Rule 4(h)(1)(B)” of the Federal
 3   Rules of Civil Procedure with regard to Smick Enterprises, Inc. Both of these sub-sections of
 4   Rule 4 are federal authorities for service of process—in contrast with Rule 4(e)(1)(A) and Rule
 5   4(h)(1)(A), which Plaintiff did not cite or otherwise rely upon to invoke state (here, California)
 6   law.
 7           Nonetheless, the Clerk of Court’s cryptic rejection message cited an “affidavit” not in
 8   compliance with “California Code of Civil Procedure 417.10 and Civil L.R. 4-2.” First, no
 9   affidavit was filed, so the exact offending document is unclear: it could be either the declaration
10   or one or both proof of service filings. Plaintiff’s declaration contained copies of the proof of
11   service documents as its Exhibits B and C. Second, Plaintiff did not rely upon state law for
12   service of process, yet the Clerk cites the entirety of California Code of Civil Procedure §
13   417.10, a state statute with six sub-sections. It is unclear which provision(s) of § 417.10 the
14   Clerk believes are not being complied with or how, or why the statute would be relevant in the
15   first place. Third, Plaintiff did comply with this Court’s Civil Local Rule 4-2 in serving all
16   Defendants, but neither that Rule nor the commentary thereupon requires plaintiffs to make any
17   sort of written certification to that effect. Rather, it is up to defendants to contest service if they
18   believe that the Rule has not been complied with, which has not taken place here because the
19   Rule was followed.
20           Based upon the Ninth’s Circuit’s interpretation of Federal Rule of Civil Procedure 4,
21   Rule 4 can delegate authority to state law if and only if Rule 4(e)(1) or Rule 4(g) is invoked, and
22   it is inoperative prior to removal of a case to federal court, but Rule 4 stands on its own in cases
23   such as this one:
24           “The Federal Rules of Civil Procedure govern service of process in federal
             court, see Fed. R. Civ. P. 4, and apply to a civil action after removal, see Fed. R.
25           Civ. P. 81(c)(1). ‘Rule 4 is a flexible rule that should be liberally construed so
26           long as a party receives sufficient notice of the complaint.’ Direct Mail
             Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d 685, 688 (9th Cir.
27           1988) (quoting United Food & Commercial Workers Union v. Alpha Beta
28

     PLAINTIFF’S MOTION OF CLARIFICATION                2                                   3:20-cv-03426-JD
     FOR CLERK’S DECLINATION OF DEFAULT ON
     OMAR QAZI AND SMICK ENTERPRISES, INC.
                Case 3:20-cv-03426-JD Document 22 Filed 07/02/20 Page 3 of 4




 1          Co., 736 F.2d 1371, 1382 (9th Cir. 1984)). Thus, unlike Washington law, federal
            law does not require strict compliance with service requirements.”
 2
 3   Whidbee v. Pierce County, 857 F. 3d 1019, 1023 (9th Cir. 2017). Simply put, it appears that the

 4   Clerk of Court may have made a mistake by misreading a “(2)” as a “(1)” or a “(B)” as an “(A)”.

 5   However, if the Clerk’s declination was not a mistake and was in fact intentional, it still needs to

 6   explain exactly which sub-section(s) of California Code of Civil Procedure § 417.10 is/are not

 7   being complied with, how, and what it believes that Civil Local Rule 4-2 further requires beyond

 8   service of the appropriate documents.

 9          Finally, Plaintiff notes that the form of the application it filed is functionally identical to

10   other applications in past cases where the Clerk of Court approved entry of default with no

11   concerns. Whereas other proof of service documents in those cases may have been filed

12   pursuant to state law, Plaintiff’s were not. Plaintiff attempted to raise these issues with the Clerk

13   directly, but was told to make a request in writing to the judicial officer, or to contact the Legal

14   Help Center. To the extent that the Clerk is discriminating against a pro se litigant by refusing to

15   correct its own error or even clarify its own decision out of fear of being perceived as offering

16   “legal advice,” this is unacceptable.

17
18
19   Dated: July 2, 2020                     Respectfully submitted,

20
21
22
                                             Aaron Greenspan
23                                           956 Carolina Street
                                             San Francisco, CA 94107-3337
24                                           Phone: +1 415 670 9350
25                                           Fax: +1 415 373 3959
                                             E-Mail: aaron.greenspan@plainsite.org
26
27
28

     PLAINTIFF’S MOTION OF CLARIFICATION               3                                   3:20-cv-03426-JD
     FOR CLERK’S DECLINATION OF DEFAULT ON
     OMAR QAZI AND SMICK ENTERPRISES, INC.
          Case 3:20-cv-03426-JD Document 22 Filed 07/02/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 2, 2020, he caused this PLAINTIFF’S MOTION

FOR CLARIFICATION OF CLERK’S DECLINATION OF DEFAULT ON OMAR QAZI

AND SMICK ENTERPRISES, INC. PURSUANT TO CIVIL LOCAL RULE 7-11 to be

served via First Class Mail by depositing this document, postage pre-paid, in the U.S. Mail

addressed to:

       Omar Qazi
       2625 Hyde Street
       San Francisco, CA 94109
       Defendant and Officer of Defendant Smick Enterprises, Inc.

All other parties are registered for the CM/ECF system and have been served electronically.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on July 2, 2020.




Dated: July 2, 2020
                                                    Aaron Greenspan
